ITEMID: 001-79494
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF ANGEL ANGELOV v. BULGARIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;No violation of Art. 6-1 (length);Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Peer Lorenzen
TEXT: 6. The applicant was born in 1958 and lives in Plovdiv.
7. On 27 July 1993 the applicant, who was a taxi driver, hit a pedestrian with his car. The applicant brought the victim to the nearest hospital, where he died several days later despite the efforts of the medical doctors.
8. On 4 August 1993 or 20 October 1993 the applicant was charged with involuntary manslaughter.
9. On an unspecified date in the beginning of 1994, after the completion of the investigation, an indictment was submitted to the Plovdiv Regional Court. The relatives of the victim joined the proceedings as civil plaintiffs.
10. After a hearing, on 18 March 1994 the court convicted the applicant and sentenced him to one year's imprisonment, suspended. The court also ordered the suspension of the applicant's driving licence for two years and ordered him to pay damages to the relatives of the victim.
11. Upon the applicant's appeal, on 10 June 1994 the Supreme Court quashed the lower court's judgment and referred the case back for reexamination at the investigation stage, instructing the competent authorities to commission a new expert report in order to clarify certain additional facts.
12. The renewed investigation lasted until 5 December 1995 when a fresh indictment was submitted to the Plovdiv Regional Court.
13. By judgment of 3 June 1997 the Regional Court convicted the applicant and sentenced him to one year's imprisonment, suspended. The court also ordered the suspension of the applicant's driving licence for one year.
14. On 10 June 1997 the applicant appealed to the Supreme Court of Cassation.
15. On 14 November 1997 the Supreme Court of Cassation, acting as a court of appeal in a chamber of three judges, dismissed the appeal.
16. On 6 May 1998 the applicant filed with the Plovdiv Regional Court a petition for review (cassation), which would have fallen to be examined by a five-member chamber of the Supreme Court of Cassation in the transitional period following the 1998 legislative amendments (see paragraph 20 below).
17. On an unspecified date the Plovdiv Regional Court transmitted the petition and the case file to the Supreme Court of Cassation.
18. On 24 March 1999 a judge of the Supreme Court of Cassation dismissed as time-barred the petition for review (cassation) and ordered the return of the case file back to the Regional Court. The order was made on a standard form which stated that the petition for review had been dismissed as time-barred, without mentioning any dates. The name of the judge who issued the order was not indicated.
19. In accordance with the Code of Criminal Procedure and the practice, appeals are filed with the registry of the court whose decision is being appealed against. That court then transmits the appeal, together with the case-file, to the higher court in which the power to examine the appeal is vested.
20. By amendment of the Code of Criminal Procedure published on 20 February 1998 and in force as of 1 April 1998, the system of appeals against convictions and sentences was reformed. In accordance with section 37 § 2 of the transitory provisions to the Act amending the Code of Criminal Procedure, the timelimit for submission of a petition for review (cassation) against judgments delivered prior to the amendment's entry into force was six months from the date on which the judgment had become enforceable. Under Article 371 § 1 of the Code of Criminal Procedure, as in force at the relevant time, appellate judgments upholding the first instance judgment became enforceable on the date of delivery.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
